34139DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In response to the interview, would appear that the proposed amendment disclosed from the interview are different than currently amendment claims. 

In response to 35 USC 102, filed 11/09/2022, to independent claims 1, 10, and 16 along with their respective dependent claims, applicant argues that the two references are at two different levels and POSITA would not be motivated or enabled to combine them.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Both references Shimamura and Chan are in the same field of endeavor. Shimamura discloses “a first node is able to communicate with one or more second nodes for participating in a consensus system. The first node may receive a plurality of pieces of sequential data from a plurality of data sources. The first node may generate a block for a first blockchain that includes a plurality of the pieces of sequential data in the block”. Chan discloses “Once created and/or validated, the spending blockchain transaction can be communicated on a blockchain network for storage in a blockchain ledger. The blockchain transactions can implement thread-specific locking scripts and associated fork, join and barrier constructs for concurrent or asynchronous threads of execution. Thus, it would have been obvious to combine the teachings of Shimamura with the teachings of Chan in order to show one blockchain can do multi-thread processing. One of ordinary skill in the art would have been motivated to make this modification for the purpose of executing threads independently in a concurrently way in order to reduce workflow. To further manage and control communication and cooperation between multiple threads. 
Shimamura does not only show inter-blockchain level but also intra-blockchain level. Shimamura discloses in paragraph [0069] “If the leader node should fail, one of the other consensus nodes may take over and begin acting as the leader node. Furthermore, the other consensus nodes participating in the consensus system serve to form the consensus and also generate and store their own blockchains as a consensus is reached on new blocks for each blockchain”. That when the leader node fails another may take over and act as the leader. Where the processes shows multiple thread and sequentially data of generate block, determine consensus and record block.
For at least these reasons, there is motivation or suggestion to combine the references. 
	
In response to 35 USC 102, filed 11/09/2022, to independent claims 1, 10, and 16 along with their respective dependent claims, applicant argues that Shimamura and Chan fail to teach “after both (1) the writing of the block comprising the blockchain transaction of the N-th round of consensus and (2) the executing of the blockchain transaction of the (N+1)-th round, concurrently writing a block comprising the blockchain transaction of the (N+1)-th round of consensus and executing the consensus protocol for an (N+2)-th round of consensus, wherein the method further comprises: creating a first thread to sequentially perform the executing of the consensus protocol for the (N+1)-th round of consensus in the blockchain and the execution of the blockchain transaction of the (N+1)-th round of consensus in the blockchain; and creating a second thread to perform the writing of the block comprising the blockchain transaction of the N-th round of consensus into the blockchain”.
Shimamura teaches “after both (1) the writing of the block comprising the blockchain transaction of the N-th round of consensus and (2) the executing of the blockchain transaction of the (N+1)-th round, concurrently writing a block comprising the blockchain transaction of the (N+1)-th round of consensus and executing the consensus protocol for an (N+2)-th round of consensus, wherein the method further comprises: creating a first thread to sequentially perform the executing of the consensus protocol for the (N+1)-th round of consensus in the blockchain and the execution of the blockchain transaction of the (N+1)-th round of consensus in the blockchain; and creating a second thread to perform the writing of the block comprising the blockchain transaction of the N-th round of consensus into the blockchain”. Shimamura discloses “The consensus system may serve to record the received orders and may forward the received orders to the securities exchange system for processing of the orders [0074]. A consensus has been reached, the computing device may record the block to the corresponding blockchain [0078]. The leader consensus node may execute multiple threads (i.e., processes) concurrently, including a first thread 603, including block 604 and 606, for managing the received sequential data, and multiple second threads 607, including block 608 through 612, for building blockchains from the received sequential data [0070]. After writing the block and execution of the blockchain transaction. Sequences of rounds [0075-0079][0090] Figs 6 (#607(1), #607(2), 610, 612) and 7 (#702, 706, and 708)”. This shows after generating the block, determine consensus, record block. The system would concurrently generating the block, determine consensus, record block for another round. The system shows multiple threads. Each thread does generating the block, determine consensus, and  record block sequentially. The second thread shows writing the block of N-th round of consensus. Transaction is written when consensus has been found. Each block contains previous information, meaning that it would have previous rounds of consensus.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shimamura (US 20190034465) in view of Chan et al. (US 20210073811, hereinafter Chan).

Re. claim 1, Shimamura discloses a transaction processing method for a blockchain, comprising: executing, by a blockchain node in the blockchain (Shimamura discloses leader node [0079], See Fig. 6 #602 and Fig. 7), a consensus protocol for an N-th round of consensus, wherein N is a positive integer (the timing of the thread execution of the first thread 607(1) [0079]. Node may distribute multiple threads [0031]. Consensus includes a process of agreeing on one result among the group of consensus nodes 102(1)-102(N)). Different form of algorithm for consensus agreement such as PBFT [0032]. Blocks increasing positive numbers [0056]), wherein the consensus protocol comprises reaching a consensus on a blockchain transaction of the N-th round of consensus and upon the N-th round of consensus being reached, executing the blockchain transaction of the N-th round of consensus (each of the consensus nodes may be concurrently executing [0024]. Finds the leader node creates a maximum number of threads [0070]. The leader node may be executing three threads 607(1)-607(3) for generating three separate blockchains for storing sequential data [0079]. A consensus has been reached, the computing device may record the block to the corresponding blockchain [0078] Figs. 6 and 7); 
writing, by the blockchain node after the execution of the blockchain transaction, a block comprising the blockchain transaction of the N-th round of consensus into the blockchain (consensus has been reached, the computing device may record the block to the corresponding blockchain [0078] Figs. 6 (#612) and 7); 
concurrently with the writing of the block comprising the blockchain transaction of the N-th round of consensus, executing by the blockchain node, the consensus protocol for an (N+1)-th round of consensus in the blockchain and upon the (N+1)-th round of consensus being reached, executing, by the blockchain node, a blockchain transaction of the (N+1)-th round (The leader consensus node may execute multiple threads (i.e., processes) concurrently, including a first thread 603, including block 604 and 606, for managing the received sequential data, and multiple second threads 607, including block 608 through 612, for building blockchains from the received sequential data [0070]. Number of threads that may be executed concurrently [0075]. The consensus system may serve to record the received orders and may forward the received orders to the securities exchange system for processing of the orders [0074]. A consensus has been reached, the computing device may record the block to the corresponding blockchain [0078]. Figs 6 (#607(1), #607(2), 610, 612) and 7);
after both (1) the writing of the block comprising the blockchain transaction of the N-th round of consensus and (2) the executing of the blockchain transaction of the (N+1)-th round (The consensus system may serve to record the received orders and may forward the received orders to the securities exchange system for processing of the orders [0074]. A consensus has been reached, the computing device may record the block to the corresponding blockchain [0078] Figs 6 (#607(1), #607(2), 610, 612) and 7 (#702, 706, and 708)), concurrently writing a block comprising the blockchain transaction of the (N+1)-th round of consensus and executing the consensus protocol for an (N+2)-th round of consensus (The leader consensus node may execute multiple threads (i.e., processes) concurrently, including a first thread 603, including block 604 and 606, for managing the received sequential data, and multiple second threads 607, including block 608 through 612, for building blockchains from the received sequential data [0070]. After writing the block and execution of the blockchain transaction. Sequences of rounds [0075-0078] Figs 6 (#607(1), #607(2), 610, 612) and 7 (#702, 706, and 708)),
wherein the method further comprises: creating a first thread to sequentially perform the executing of the consensus protocol for the (N+1)-th round of consensus in the blockchain and the execution of the blockchain transaction of the (N+1)-th round of consensus in the blockchain (The leader consensus node may execute multiple threads (i.e., processes) concurrently, including a first thread 603, including block 604 and 606, for managing the received sequential data, and multiple second threads 607, including block 608 through 612, for building blockchains from the received sequential data [0070]. Each thread may execute blocks 608 through 612 when generating a blockchain [0075-79][0090] Figs 6 (#607(1), #607(2), 610, 612) and 7 (#702, 706, and 708)); 
and creating a second thread to perform the writing of the block comprising the blockchain transaction of the N-th round of consensus into the blockchain (Multiple second threads 607, including block 608 through 612, for building blockchains from the received sequential data [0070]. Each thread may execute blocks 608 through 612 when generating a blockchain [0075]. The leader node may use the CPU to generate a block in the second thread, as indicated at 706. Upon completion of that task, the leader node may seek a consensus for the block in the second thread, as indicated at 708 [0079]).
Although Shimamura discloses one node performing multi-threading process across multiple different blockchain, Chan discloses multi-thread processing within the same blockchain (Chan teaches the blockchain transactions TX3 and TX4 when committed to the blockchain can represent concurrent or asynchronous execution of the multiple execution threads (e.g., Thread A Locking Script of TX3 and the Thread B Locking Script of TX4) represented by the sequence of blockchain transactions [0072]. The fork construct can be used to perform computations or operations in parallel with one another [0144] Figs. 2, 3A,-3D, 4 and 5, a single blockchain can do concurrently multi-thread operation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Shimamura to include multi-thread processing within the same blockchain as disclosed by Chan. One of ordinary skill in the art would have been motivated to make this modification for the purpose of executing independently in a concurrently way. Reduce workflow. Manage and control communication and cooperation between multiple threads (Chan [0144][0146]).

Re. claim 10, Shimamura discloses a system of a blockchain node in a blockchain, comprising one or more processors and one or more non-transitory computer-readable memories storing instructions that, when executed by the one or more processors, cause the system to perform operations comprising (Shimamura discloses one or more processors and one or more computer readable media [0040]): executing, by the blockchain node in the blockchain (Shimamura discloses leader node [0079], See Fig. 6 #602 and Fig. 7), a consensus protocol for an N-th round of consensus, wherein N is a positive integer (the timing of the thread execution of the first thread 607(1) [0079]. Node may distribute multiple threads [0031]. Consensus includes a process of agreeing on one result among the group of consensus nodes 102(1)-102(N)). Different form of algorithm for consensus agreement such as PBFT [0032]. Blocks increasing positive numbers [0056]), wherein the consensus protocol comprises reaching a consensus on a blockchain transaction of the N-th round of consensus and upon the consensus being reached, executing the blockchain transaction of the N-th round of consensus  (each of the consensus nodes may be concurrently executing [0024]. Finds the leader node creates a maximum number of threads [0070]. The leader node may be executing three threads 607(1)-607(3) for generating three separate blockchains for storing sequential data [0079]. A consensus has been reached, the computing device may record the block to the corresponding blockchain [0078] Figs. 6 and 7); 
writing, by the blockchain node after the execution of the blockchain transaction, a block comprising the blockchain transaction of the N-th round of consensus into the blockchain (consensus has been reached, the computing device may record the block to the corresponding blockchain [0077] Figs. 6 (#612) and 7); 
concurrently with the writing of the block comprising the blockchain transaction of the N-th round of consensus, executing by the blockchain node, the consensus protocol for an (N+1)-th round of consensus in the blockchain and upon the (N+1)-th round of consensus being reached, executing, by the blockchain node, a blockchain transaction of the (N+1)-th round (The leader consensus node may execute multiple threads (i.e., processes) concurrently, including a first thread 603, including block 604 and 606, for managing the received sequential data, and multiple second threads 607, including block 608 through 612, for building blockchains from the received sequential data [0070]. Number of threads that may be executed concurrently [0075]. The consensus system may serve to record the received orders and may forward the received orders to the securities exchange system for processing of the orders [0074]. A consensus has been reached, the computing device may record the block to the corresponding blockchain [0078]. Figs 6 (#607(1), #607(2), 610, 612) and 7);
after both (1) the writing of the block comprising the blockchain transaction of the N-th round of consensus and (2) the executing of the blockchain transaction of the (N+1)-th round (The consensus system may serve to record the received orders and may forward the received orders to the securities exchange system for processing of the orders [0074]. A consensus has been reached, the computing device may record the block to the corresponding blockchain [0078] Figs 6 (#607(1), #607(2), 610, 612) and 7 (#702, 706, and 708)), concurrently writing a block comprising the blockchain transaction of the (N+1)-th round of consensus and executing the consensus protocol for an (N+2)-th round of consensus (The leader consensus node may execute multiple threads (i.e., processes) concurrently, including a first thread 603, including block 604 and 606, for managing the received sequential data, and multiple second threads 607, including block 608 through 612, for building blockchains from the received sequential data [0070]. After writing the block and execution of the blockchain transaction. Sequences of rounds [0075-0079] Figs 6 (#607(1), #607(2), 610, 612) and 7 (#702, 706, and 708));
wherein the method further comprises: creating a first thread to sequentially perform the executing of the consensus protocol for the (N+1)-th round of consensus in the blockchain and the execution of the blockchain transaction of the (N+1)-th round of consensus in the blockchain (The leader consensus node may execute multiple threads (i.e., processes) concurrently, including a first thread 603, including block 604 and 606, for managing the received sequential data, and multiple second threads 607, including block 608 through 612, for building blockchains from the received sequential data [0070]. Each thread may execute blocks 608 through 612 when generating a blockchain [0075-79][0090] Figs 6 (#607(1), #607(2), 610, 612) and 7 (#702, 706, and 708)); 
and creating a second thread to perform the writing of the block comprising the blockchain transaction of the N-th round of consensus into the blockchain (Multiple second threads 607, including block 608 through 612, for building blockchains from the received sequential data [0070]. Each thread may execute blocks 608 through 612 when generating a blockchain [0075]. The leader node may use the CPU to generate a block in the second thread, as indicated at 706. Upon completion of that task, the leader node may seek a consensus for the block in the second thread, as indicated at 708 [0079]).
Although Shimamura discloses one node performing multi-threading process across multiple different blockchain, Chan discloses multi-thread processing within the same blockchain (Chan teaches the blockchain transactions TX3 and TX4 when committed to the blockchain can represent concurrent or asynchronous execution of the multiple execution threads (e.g., Thread A Locking Script of TX3 and the Thread B Locking Script of TX4) represented by the sequence of blockchain transactions [0072]. The fork construct can be used to perform computations or operations in parallel with one another [0144] Figs. 2, 3A,-3D, 4 and 5, a single blockchain can do concurrently multi-thread operation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Shimamura to include multi-thread processing within the same blockchain as disclosed by Chan. One of ordinary skill in the art would have been motivated to make this modification for the purpose of executing independently in a concurrently way. Reduce workflow. Manage and control communication and cooperation between multiple threads (Chan [0144][0146]).

Re. claim 16, Shimamura discloses non-transitory computer-readable storage medium of a blockchain node in a blockchain, storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising (Shimamura discloses one or more processors and one or more computer readable media [0040]): executing, by the blockchain node in the blockchain (Shimamura discloses leader node [0079], See Fig. 6 #602 and Fig. 7), a consensus protocol for an N-th round of consensus, wherein N is a positive integer (the timing of the thread execution of the first thread 607(1) [0079]. Node may distribute multiple threads [0031]. Consensus includes a process of agreeing on one result among the group of consensus nodes 102(1)-102(N)). Different form of algorithm for consensus agreement such as PBFT [0032]. Blocks increasing positive numbers [0056]), wherein the consensus protocol comprises reaching a consensus on a blockchain transaction of the N-th round of consensus and upon the consensus being reached, executing the blockchain transaction of the N-th round of consensus  (each of the consensus nodes may be concurrently executing [0024]. Finds the leader node creates a maximum number of threads [0070]. The leader node may be executing three threads 607(1)-607(3) for generating three separate blockchains for storing sequential data [0079]. A consensus has been reached, the computing device may record the block to the corresponding blockchain [0078] Figs. 6 and 7); 
writing, by the blockchain node after the execution of the blockchain transaction, a block comprising the blockchain transaction of the N-th round of consensus into the blockchain (consensus has been reached, the computing device may record the block to the corresponding blockchain [0077] Figs. 6 (#612) and 7); 
concurrently with the writing of the block comprising the blockchain transaction of the N-th round of consensus, executing by the blockchain node, the consensus protocol for an (N+1)-th round of consensus in the blockchain and upon the (N+1)-th round of consensus being reached, executing, by the blockchain node, a blockchain transaction of the (N+1)-th round (The leader consensus node may execute multiple threads (i.e., processes) concurrently, including a first thread 603, including block 604 and 606, for managing the received sequential data, and multiple second threads 607, including block 608 through 612, for building blockchains from the received sequential data [0070]. The consensus system may serve to record the received orders and may forward the received orders to the securities exchange system for processing of the orders [0074]. Number of threads that may be executed concurrently [0075]. A consensus has been reached, the computing device may record the block to the corresponding blockchain [0078]. Figs 6 (#607(1), #607(2), 610, 612) and 7);
after both (1) the writing of the block comprising the blockchain transaction of the N-th round of consensus and (2) the executing of the blockchain transaction of the (N+1)-th round (The consensus system may serve to record the received orders and may forward the received orders to the securities exchange system for processing of the orders [0074]. A consensus has been reached, the computing device may record the block to the corresponding blockchain [0078] Figs 6 (#607(1), #607(2), 610, 612) and 7 (#702, 706, and 708)), concurrently writing a block comprising the blockchain transaction of the (N+1)-th round of consensus and executing the consensus protocol for an (N+2)-th round of consensus (The leader consensus node may execute multiple threads (i.e., processes) concurrently, including a first thread 603, including block 604 and 606, for managing the received sequential data, and multiple second threads 607, including block 608 through 612, for building blockchains from the received sequential data [0070]. After writing the block and execution of the blockchain transaction. Sequences of rounds [0075-0079] Figs 6 (#607(1), #607(2), 610, 612) and 7 (#702, 706, and 708));
wherein the method further comprises: creating a first thread to sequentially perform the executing of the consensus protocol for the (N+1)-th round of consensus in the blockchain and the execution of the blockchain transaction of the (N+1)-th round of consensus in the blockchain (The leader consensus node may execute multiple threads (i.e., processes) concurrently, including a first thread 603, including block 604 and 606, for managing the received sequential data, and multiple second threads 607, including block 608 through 612, for building blockchains from the received sequential data [0070]. Each thread may execute blocks 608 through 612 when generating a blockchain [0075-79][0090] Figs 6 (#607(1), #607(2), 610, 612) and 7 (#702, 706, and 708)); 
and creating a second thread to perform the writing of the block comprising the blockchain transaction of the N-th round of consensus into the blockchain (Multiple second threads 607, including block 608 through 612, for building blockchains from the received sequential data [0070]. Each thread may execute blocks 608 through 612 when generating a blockchain [0075]. The leader node may use the CPU to generate a block in the second thread, as indicated at 706. Upon completion of that task, the leader node may seek a consensus for the block in the second thread, as indicated at 708 [0079]).
Although Shimamura discloses one node performing multi-threading process across multiple different blockchain, Chan discloses multi-thread processing within the same blockchain (Chan teaches the blockchain transactions TX3 and TX4 when committed to the blockchain can represent concurrent or asynchronous execution of the multiple execution threads (e.g., Thread A Locking Script of TX3 and the Thread B Locking Script of TX4) represented by the sequence of blockchain transactions [0072]. The fork construct can be used to perform computations or operations in parallel with one another [0144] Figs. 2, 3A,-3D, 4 and 5, a single blockchain can do concurrently multi-thread operation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Shimamura to include multi-thread processing within the same blockchain as disclosed by Chan. One of ordinary skill in the art would have been motivated to make this modification for the purpose of executing independently in a concurrently way. Reduce workflow. Manage and control communication and cooperation between multiple threads (Chan [0144][0146]).

Claims 3, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shimamura (US 20190034465) in view of Chan et al. (US 20210073811, hereinafter Chan) and in further view of Calvignac et al. (US 20030002440, hereinafter Calvignac).

Re. claim 3, the combination of Shimamura-Chan teach the method according to claim 1, further comprising: Chan further teaches creating, by the blockchain node for the first thread and the second thread (Chan teaches generate multiple execution threads [0072]. A node receiving and transmitting transaction [0082]), a thread lock for accessing blockchain variables shared by different blockchain transactions (The application 140 may include multiple executing threads 150 that access a shared data 160. The shared variables 160 include a mutual exclusion variable (mutex) (mutex is interpreted as the thread lock) [0019]) (Chan teaches plurality of locking scripts each representing an instance of an execution thread [0040]. Thread-specific locking script [0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Shimamura to include creating, by the blockchain node for the first thread and the second thread, a thread lock for accessing blockchain variables shared by different blockchain transactions as disclosed by Chan. One of ordinary skill in the art would have been motivated to make this modification for the purpose of creating and validate blockchain transaction (Chan [0041]).
Although the combination of Shimamura-Chan teach multiple threads and thread lock, Shimamura-Kogan do not explicitly teach but Calvignac teaches in the first thread and the second thread (Calvignac teaches thread and a different thread [0040]), a thread corresponding to a preceding consensus round requests a usage right of the thread lock before a thread corresponding to a post consensus round (process starts when a thread N issues a semaphore lock command which includes a 32 bit semaphore value and a 1 bit time out enable value 400. If the request is an ordered semaphore request and thread N is not enabled for ordered semaphores 400-A, a queue not enabled error is generated 401 and the request is changed to an unordered request 402 [0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by the combination of Shimamura-Chan to include in the first thread and the second thread, a thread corresponding to a preceding consensus round requests a usage right of the thread lock before a thread corresponding to a post consensus round as disclosed by Calvignac. One of ordinary skill in the art would have been motivated to make this modification for the purpose of allows threads/processors to have fair access to resources (Calvignac [0006]).

Re. claim 12, rejection of 10 is included and claim 12 is rejected with the same rationale as applied in claim 3.

Re. claim 20, rejection of 10 is included and claim 16 is rejected with the same rationale as applied in claim 3.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shimamura (US 20190034465) in view of Chan et al. (US 20210073811, hereinafter Chan) and in further view of Abernathy et al. (US 20120216004, hereinafter Abernathy).

Re. claim 4, the combination of Shimamura-Chan teach the method according to claim 1, further comprising: creating, by the blockchain node, a third thread for monitoring whether a block write operation task exists in the second thread (Shimamura discloses third thread 607(3) so that the processor of the leader consensus node may be utilized for generating a block in the second thread 607(2) [0079]).
Although Shimamura discloses third and second thread, Shimamura do not explicitly teach but Abernathy teaches after the blockchain node completes the (N+1)-th round of consensus, if the third thread monitors that no block write operation task exists in the second thread, adding, by the blockchain node, a block write operation task for writing a transaction of the (N+1)-th round of consensus to the second thread (Abernathy teaches determining whether new threads are being added (operation 608). If new threads are not being added, process 600 calls for determining which threads to transition to the second register set ( operation 612) and moving data for the threads to be transitioned from a data register set to second-level registers [0071]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by the combination of Shimamura-Chan to include after the blockchain node completes the (N+1)-th round of consensus, if the third thread monitors that no block write operation task exists in the second thread, adding, by the blockchain node, a block write operation task for writing a transaction of the (N+1)-th round of consensus to the second thread as disclosed by Abernathy. One of ordinary skill in the art would have been motivated to make this modification for the purpose of start without stopping current operations, allowing data register sets to operate in a mirrored manner for multiple threads, and/or allowing an expanded number of threads to operate (Abernathy [0012]).

Re. claim 13, rejection of 11 is included and claim 13 is rejected with the same rationale as applied in claim 4.

Claims 5, 7, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shimamura (US 20190034465) in view of Chan et al. (US 20210073811, hereinafter Chan) and in further view of Yang (US 20200004643).

Re. claim 5, the combination of Shimamura-Chan teach the method according to claim 1, further comprising: and performing the writing of the block again for the transaction of the N-th round of consensus based on the information of the block (Shimamura teaches the leader consensus node may increase the number of threads being utilized e.g., by restarting a previously suspended thread [0071]);
Although Shimamura discloses restarting a previous suspended thread, Shimamura does not explicitly teach but Yang teaches if the blockchain node crashes when performing the block write operation for the transaction of the N-th round of consensus, obtaining, by the blockchain node from another blockchain node after being restarted and recovered, information of a block in which the transaction of the N-th round of consensus is written (Yang teaches nodes experience system crash. the nodes can resume consensus verification without causing inconsistent consensus results and branching to the blockchain [0024]. Other nodes determine that the primary node from restart is changed [0084-0086]); 
wherein the block is generated by the another blockchain node by completing a block write operation for the transaction of the N-th round of consensus  (Yang teaches after the crash; the node may perform a system restart and load the stored messages to restore normal functions. System downtime recovery can be expedited by loading the stored messages [0024]. Other nodes determine that the primary node from restart is changed [0084-0086]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by the combination of Shimamura-Chan to include if the blockchain node crashes when performing the block write operation for the transaction of the N-th round of consensus, obtaining, by the blockchain node from another blockchain node after being restarted and recovered, information of a block in which the transaction of the N-th round of consensus is written; wherein the block is generated by the another blockchain node by completing a block write operation for the transaction of the N-th round of consensus as disclosed by Yang. One of ordinary skill in the art would have been motivated for the purpose of load from the previously stored message (Yang [0017]).

Re. claim 7, the combination of Shimamura-Chan teach the method according to claim 1, Although Shimamura discloses round of consensus when the block write operation is performed, Shimamura does not explicitly teach but Yang teaches wherein the (N+1)-th round of consensus is initiated by a target blockchain node in the blockchain when the block write operation is performed for the transaction of the N-th round of consensus, and the target blockchain node serves as a consensus master node of the blockchain (Yang teaches the primary node is functioning, the normal operation protocol (interpreted as block write operation) is executed. The primary node may initiate a round of consensus verification and propose a verification result for the unverified transactions. Transaction are packed into the block and added to the blockchain [0048]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by the combination of Shimamura-Chan to include wherein the (N+1)-th round of consensus is initiated by a target blockchain node in the blockchain when the block write operation is performed for the transaction of the N-th round of consensus, and the target blockchain node serves as a consensus master node of the blockchain as disclosed by Yang. One of ordinary skill in the art would have been motivated for the purpose of resume consensus verification without causing inconsistent consensus results and branching to the blockchain (Yang [0024]).

Re. claim 14, rejection of 10 is included and claim 14 is rejected with the same rationale as applied in claim 5.

Re. claim 17, rejection of 16 is included and claim 17 is rejected with the same rationale as applied in claim 7.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shimamura (US 20190034465), in view of Chan et al. (US 20210073811, hereinafter Chan), in view of Yang (US 20200004643) and in further view of Manamohan et al. (US 20200311583, hereinafter Manamohan).

Re. claim 6, the combination of Shimamura-Chan-Yang teach the method according to claim 5, Although Shimamura-Yang do not explicitly teach but Manamohan teaches further comprising: if the blockchain node fails to obtain, from the another blockchain node after being restarted and recovered, the information of the block in which the transaction of the N-th round of consensus is written, simulating, by the blockchain node, the N-th round of consensus based on a consensus execution log, to re-determine the transaction of the N-th round of consensus (Manamohan teaches a connectivity outage can cause node 10e to be disconnected from the entire blockchain network 110. Accordingly, node 10e may not be capable of participating in model building, due to its lost connectivity and inability to properly collaborate with the other nodes 10a-10d, 10f, and 10g in the blockchain network 110. Node 10e to return to nominal ML operations, can include but are not limited to: power outages; software failures; computer system crash; computer system reboot; security attacks; and the like. A node that is experiencing any of the abovementioned fault scenarios or is otherwise unable to participate in the ML process, in whole or in part. Recovering from a fault condition occurring at a computer node on the blockchain network [0018]. Allowing the fault node to be detected by other nodes [0019] FIGS. 2A-2B); 
and performing the writing of the block again for the re-determined transaction of the N-th round of consensus (Manamohan teaches the node 10e is configured to automatically perform any necessary functions needed to recover from the outages described above, such as an automatic restart [0038]. A node that is recovering from a fault may use shared training parameters [0057]. Each node writes a blockchain transaction, a mechanism for obtaining the shred parameters [0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by the combination of Shimamura-Chan-Yang to include if the blockchain node fails to obtain, from the another blockchain node after being restarted and recovered, the information of the block in which the transaction of the N-th round of consensus is written, simulating, by the blockchain node, the N-th round of consensus based on a consensus execution log, to re-determine the transaction of the N-th round of consensus; and performing the writing of the block again for the re-determined transaction of the N-th round of consensus as disclosed by Manamohan. One of ordinary skill in the art would have been motivated for the purpose of increasingly degrade in a manner that is proportional to the downtime of the participating node and improve the precision (Manamohan [0011]).

Re. claim 15, rejection of 14 is included and claim 15 is rejected with the same rationale as applied in claim 6.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shimamura (US 20190034465) in view of Chan et al. (US 20210073811, hereinafter Chan) and in further view of Wang (US 20180351732).

Re. claim 9, the combination of Shimamura-Chan teach the method according to claim 1, wherein the executing the consensus protocol for the (N+1)-th round of consensus in the blockchain comprises: reaching a consensus on a blockchain transaction of the (N+1)-th round of consensus (Shimamura teaches reaching a consensus and record the block. Round of consensus [0078-0079] Figs 6 and 7 discloses the round of consensus #608, 610, and 612); 
upon the consensus being reached, executing the blockchain transaction of the (N+1)- th round of consensus (each of the consensus nodes may be concurrently executing. ¶79, the leader node may be executing three threads 607(1)-607(3) for generating three separate blockchains for storing sequential data. ¶78, a consensus has been reached, the computing device may record the block to the corresponding blockchain).
Although Shimamura discloses blockchain, Shimamura does not explicitly teach but Wang teaches adjusting a tree structure of the blockchain by submitting a commit operation before writing a block comprising the blockchain transaction of the (N+1)-th round of consensus into the blockchain (Wang teaches an operation is performed by the blockchain node. Determine whether the parameters need to change after (interpreted as before the N+1) each consensus (round of consensus). Changing the parameter of the block of the blockchain (interpreted as the tree structure) [0054]); wherein the commit operation is submitted after the writing of the block comprising the blockchain transaction of the N-th round of consensus into the blockchain (an operation is performed by the blockchain node. Determine whether the parameters need to change after each consensus (round of consensus). Changing the parameter of the block of the blockchain (interpreted as the tree structure) [0054]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by the combination of Shimamura-Chan  to include adjusting a tree structure of the blockchain by submitting a commit operation before writing a block comprising the blockchain transaction of the (N+1)-th round of consensus into the blockchain; wherein the commit operation is submitted after the writing of the block comprising the blockchain transaction of the N-th round of consensus into the blockchain as disclosed by Wang. One of ordinary skill in the art would have been motivated for the purpose of increasing the time interval of the service process and reducing efficiency of the service processing (Wang [0008]).

Re. claim 19, rejection of 16 is included and claim 19 is rejected with the same rationale as applied in claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Guo et al. (US 20210099294) discloses the validator nodes form a Committee including a Leader node and one or more Associate nodes configured to receive and process transaction requests and candidate requests, for example, to add new blocks to one or more blockchains.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A AYALA whose telephone number is (571)270-3912. The examiner can normally be reached Monday-Thursday 8AM-5PM; Friday: Variable EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A./Examiner, Art Unit 2496                                                                                                                                                                                                        
/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496